Order filed March 04, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00251-CV
                                   ____________

              ADVANCED PERSONAL CARE, LLC, Appellant

                                         V.

  JACQUELYN CHURCHILL, EVERETT CHURCHILL AND JED, INC.,
                         Appellee (s)


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-04324

                                    ORDER

      The reporter’s record was filed on May 16, 2013. Our review has
determined that a relevant item has been omitted from the reporter's record. See
Tex. R. App. P. 34.6(d). The record does not contain Plaintiff's Exhibits 1, 3, 9,
10, 12, 13, 14, 15, 16, 22, 24, 27, 31, 41, 45, 50, 55, 65, 66, 68, 69 and
Defendants' exhibits 2, 3, 5, 8, 10, 11, 12, 13, 14, and 16.

       .
      Kathleen Keese, the official court reporter, is directed to file a supplemental
reporter’s record on or before March 19, 2014, containing Plaintiff's Exhibits 1,
3, 9, 10, 12, 13, 14, 15, 16, 22, 24, 27, 31, 41, 45, 50, 55, 65, 66, 68, 69 and
Defendants' exhibits 2, 3, 5, 8, 10, 11, 12, 13, 14, and 16.

      If the omitted items are not part of the case file, the court reporter is directed
to file a supplemental reporter’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM